DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 has been amended to recite “the central portion and the outer portion are arranged on separate planes in a direction perpendicular to the deflection electrode”.  However, not only does that 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 recites “a plane of the extraction plate”.  However, this feature has already been recited in claim 21, even if improperly.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the plane of the extraction plate” and has examined accordingly.
In all instances, clarification and/or correction is requested.  Additionally, Examiner recommends that any future amendments are checked for compliance with the statutes and for general clarity.  All claims not specifically mentioned are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2008/0132046 to Walther in view of U.S. Patent No. 6,087,615 to Schork et al (and/or U.S. Patent Pub. No. 2006/0236931 to Singh et al.), U.S. Patent No. 6,136,387 to Koizumi and U.S. Patent No. 6,083,363 to Ashtiani et al.
In Figs. 1 and 2, Walther discloses a plasma processing apparatus substantially as claimed and comprising: a plasma chamber/bounding walls (102); a process chamber (104) adjacent and separate from the plasma chamber; a power source (114, 116) to generate a plasma in the plasma chamber; an extraction voltage supply (160) coupled to the plasma chamber to apply a pulsed extraction voltage between the plasma chamber and a substrate; an extraction assembly comprising an extraction plate (158) disposed along a side of the plasma chamber between the plasma chamber and the substrate, the extraction assembly having at least one aperture (see annotated figure below), the at least one aperture capable of defining a first ion beam when the plasma is present in the plasma chamber and the pulsed extraction voltage is applied; and a deflection electrode (162) adjacent the extraction assembly to which a deflection voltage may be applied, wherein the pulsed extraction voltage and the pulsed deflection voltage of the deflection electrode may be synchronized.  The application of voltage to the pulsed 
While Walther et al. do disclose the extraction plate extends substantially parallel to the substrate in the plane of the extraction plate (see, .e.g. Figs. 1 and 2), Walther et al. fails to explicitly disclose the extraction plate extends parallel to the substrate in a plane of the extraction plate, and wherein ions exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plane.
Nevertheless, based on the teaching of Walther et al., it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic (and in possession of the Figs. 1 and 2) to have provided the extraction plate extending parallel to the substrate in a plane of the extraction plate (see, .e.g. Figs. 1 and 2).  The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Schork et al. teach a plasma processing apparatus wherein an extraction plate (118) and a deflection electrode are used in combination such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plate for the purpose of, inter alia, adapting the ion beam to a shape of a substrate to be processed (see, e.g., column 3, rows 40 through column 4, row 62).  Also see, Figs. 1 and 4.
Further still, Singh et al. disclose a plasma processing apparatus wherein an extraction plate (Fig. 3, 302) is provided such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plate for the purpose of, inter alia, eliminating shadowing effects of the plate (see, e.g., paras. 39-53).  Also see, Fig. 3.
Thus it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided an extraction plate extending parallel to the substrate in a plane of the extraction plate in Walther et al. such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plate of the extraction plate in order to, inter alia, adapt the ion beam to a shape of a substrate to be processed and/or eliminate shadowing effects of the plate.
 Walther et al. further fail to explicitly disclose a controller to synchronize application of the pulsed extraction voltage with application of a pulsed deflection voltage to the deflection electrode.  Walther et al. further fail to disclose an extraction plate being electrically coupled to the plasma chamber and residing at a same voltage as the plasma chamber.
Koizumi disclose a plasma processing apparatus comprising a plasma chamber (202), a processing chamber (204) supporting a substrate, an extraction plate (206), a deflection plate (208) and a controller (209) wherein the controller is capable of synchronizing application of a pulsed extraction voltage with application of a pulsed deflection voltage for the purpose of subjecting the substrate to be processed to desired uniform processing with only high-density ions (see, e.g., column 7, row 19 through column 8, rows 8 and column 13, rows 65 through column 14, row 37).  
In Koizumi, each of the plasma chamber, processing chamber extraction plate and deflection plate are electrically coupled via a voltage source (218) and are capable of residing at the same voltage if desired.  The courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the plasma processing apparatus comprising a plasma chamber, a processing chamber  supporting a substrate, extraction plate, and  deflection plate of Walther electrically coupled to a voltage source(s) and a controller wherein the controller is capable of synchronizing application of a pulsed extraction voltage with application of a pulsed deflection voltage in order to subject the substrate to be processed to desired uniform processing with only high-density ions as taught by Koizumi.  
As seen below in annotated Fig. 1 of Walther et al., the extraction plate includes a central portion (rectangular outline) disposed between the plasma chamber and the deflection electrode and an outer portion (oval outlines) disposed between the deflection electrode and the substrate, wherein the central portion and the outer portion are arranged on separate planes spaced apart in a direction perpendicular to the plane of the extraction plate, and wherein the at least one aperture (arrows) is bounded on a first side by the outer portion of the of the extraction plate and on a second side by the deflection electrode.

    PNG
    media_image1.png
    578
    676
    media_image1.png
    Greyscale


Finally, Walther fails to disclose, any portion of the extraction plate disposed in the plasma chamber, wherein the central portion and the outer portion are arranged on separate planes spaced apart in a direction perpendicular to the deflection electrode (see 112 rejection above) or the deflection electrode disposed within the plasma chamber.
In a similar apparatus, Ashtiani et al. disclose an extraction assembly (52) and a deflection electrode (Figs. 1 and 5, 80, 82 and 84) disposed within a plasma chamber (Fig. 1, 12) adjacent to and separate from a process chamber (14) wherein the arrangement achieves similar results to Walther et al. – absorption of damaging radiation produced by the plasma to reduce radiation damage to the In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the claimed modified arrangement of the extraction assembly and deflection electrode in Walther as a known and effective alternative for achieving the same result as taught by Ashtiani et al.

With respect to claims 3 and 4, Walther et al. discloses a separate deflection voltage source (164) coupled to the deflection electrode, the deflection voltage source capable of applying the deflection voltage.  The claims recite no additional structure beyond the deflection voltage source and thus the remainder of the claim is merely drawn to an intended use of the apparatus, the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Examiner also acknowledges that Koizumi discloses a single voltage source as opposed to Walther’s individual voltage sources, but notes that the rejection is based on the combined teachings of the references, wherein one of ordinary skill in the art exercising ordinary creativity, common sense and logic would find it obvious to use either configuration.
With respect to claim 7, in Walther et al., the pulse deflection voltage may be supplied by a first deflection voltage source (164), and the plasma processing apparatus may further comprise a respective additional deflection voltage source coupled to the respective additional deflection electrode, independently of the first deflection voltage source (see, e.g., para. 36).
With respect to claim 8, the extraction plate comprises and extraction grid, wherein the deflection electrode comprises a deflection grid (each plate 162), and wherein the deflection grid defines a (vertical offset) with respect to the extraction grid to produce an angled ion beam, wherein ions may exit the deflection grid at a non-zero angle of incidence with respect to a perpendicular to a plane of the deflection grid, as can be seen in Fig. 3B, wherein it is assumed that “the plane” is a plane parallel to top and bottom horizontal surfaces of the extraction grid and deflection grid, even though this is not claimed.  Alternatively, since no particular direction has been applied to the claimed "a plane of the deflection grid", such that it can be arbitrarily selected, such that the "non-zero angle of incidence" is met. Examiner again notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The features of claims 21 and 23-28 are addressed above.

Response to Arguments
Applicant’s remarks with respect to claims 1, 3-4, 6-8, 21, 23-28 have been considered but they do not appear to clearly overcome the previously applied teaching of the relied upon prior art, nor do they present any convincing argument for Examiner to consider with respect to the applicability of the previously relied upon prior art or the previous rejection.
As noted in the Advisory Action mailed 7 October 2020, which addresses the same claims as the present office action, Applicant's proposed amendment (now entered) to claim 1 overcomes the previous rejection under 35 USC 112b. However, the same cannot be said for claim 21, as the suggestion to incorporate/amend claim 25 was not followed. As proposed, claim 21 now lacks antecedent basis and claim 25 has clarity issues, as well.  See above.
Regarding Applicant’s statement in the after final submission (subsequentely entered with RCE) that there was agreement that the most recent amendments would likely be sufficient to distinguish the recited invention over the prior art, Examiner notes that the final rejection also states that clarification that the outer portion of the extraction plate is inside the process chamber would likely also be necessary.  Applicant has not addressed this statement by amendment or remarks.
As was mentioned in the final rejection, Examiner notes that “along a side” includes a position inside the plasma chamber proximate a boundary/side thereof, a position wherein a boundary is formed by the portion and a position outside the plasma chamber proximate a boundary/side thereof.  Additionally, in order to more clearly set forth the invention, if proper original support exists, Examiner invites Applicant to clearly recite in which of the plasma chamber or the process chamber each portion of the extraction plate resides, in claims 1 and 21.  Additionally, since the current rejection is based on the idea that it is known to provide an extraction assembly and a deflection assembly in a plasma chamber vs. a process chamber, as is taught by Ashtiani, Applicant is also invited to address why they believe the same would not be obvious in light of the prior art of record on the record for Examiner’s consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716